Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: Considering the factors mandated by CPL 210.40 (1), we conclude that dismissal of the indictment is not warranted (see, People v Rickert, 58 NY2d 122; People v Rucker, 144 AD2d 994, lv denied 73 NY2d 926). This is not one of those " 'rare’ ” and " 'unusual’ ” cases that " 'cries out for fundamental justice beyond the confines of conventional considerations’ ” (People v Insignares, 109 AD2d 221, 234, lv denied 65 NY2d 928). We further conclude that the record fails to establish that defendant was denied his constitutional right to a speedy trial (see, People v Taranovich, 37 NY2d 442, 445). (Appeal from Order of Monroe County Court, Marks, J.—Dismiss Indictment.) Present—Denman, P. J., Pine, Lawton, Doerr and Boehm, JJ.